Citation Nr: 0301402	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  94-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for the residuals 
of a gunshot wound of the left shoulder, currently 
evaluated as 30 percent disabling.  

2. Entitlement to a total rating on the basis of 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and Mrs. D. I.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The case was remanded in March 2000.  


FINDINGS OF FACT

1.  The residuals of the gunshot wound to the left 
shoulder, the minor extremity, is productive of severe 
injury to Muscle Groups I and II.  

2.  The residuals of a gunshot wound to Muscle Group XX, 
the muscle of the dorsal spine region, are productive of 
severe impairment.

3.  Service connection is currently in effect for a 
generalized anxiety disorder, rated 50 percent disabling; 
chronic active hepatitis C, rated 50 percent disabling; 
residuals of a gunshot wound of the left shoulder, rated 
40 percent disabling prior to July 3, 1997 and 50 percent 
thereafter; residuals of injury of muscle group XX, 
evaluated as 40 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; and a third rib 
fracture, status post post-traumatic hemopneumothorax, and 
status post lung contusion, evaluated as noncompensable.  
The veteran's combined evaluation is 90 percent.  

4.  The veteran reportedly has experience as a dispatcher 
and four years of college education.  He last worked in 
1997.

5.  The veteran's service connected disabilities, standing 
alone, are sufficient to render him unable to obtain or 
retain substantially gainful employment when viewed in 
conjunction with education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the 
residuals of a gunshot wound of the left shoulder with 
injury of Muscle Groups I and II have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 
4.71a, Diagnostic Codes 5301 and 5302 (1996).

2.  The criteria for a rating of 40 percent for the 
residuals of a gunshot wound to muscle Group XX have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, 4.71a, Diagnostic Code 5320 (2002).  

3.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that an enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating action, and were provided a Statement of the Case 
for the issues.  In addition, the Board Remanded the 
claims in March 2000 and the RO provided necessary 
notification information to the veteran in a Supplemental 
Statement of the Case, dated in August 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of 
this claim and received a hearing before the RO.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Increased Rating

Factual Background

Service medical records show that, in March 1969, he 
sustained a shell fragment wound to the left upper area.  
The injury involved the chest, with hemopneumothorax and 
contusion of the lung.  He also had an open fracture of 
the left second rib.  He had initial debridement, with 
placement of a chest tube.  He had delayed closure several 
days after he sustained the wound.  He as admitted to an 
Army hospital in April 1969, at which time it was noted 
that the wounds were healing nicely and on physical 
examination there were two open areas over the veteran's 
left shoulder.  One was on top of the shoulder and one was 
just medial to the left scapula.  There was a slightly 
open tract extending between the two open areas.  There 
was diminished sensation for 4 inches medial along the 
wound tract.  There was granulation extending along the 
wound tract.  The chest was clear to percussion and 
auscultation.  During hospitalization, the veteran's 
wounds were again cleaned and dressed.  Her was placed on 
convalescent leave.  When he returned from convalescent 
leave, he had some pain and stiffness of the left 
posterior shoulder area.  

An examination was conducted by VA in July 1970.  At that 
time, it was noted that the veteran was right handed.  He 
had a well visible scar that measured one inch in width by 
nine and one-half inches long.  The scar was depressed and 
started one inch above the mid-clavicular bone going above 
the inner shoulder and back down to the scapular area.  
The scar ended near dorsal vertebrae numbers 4 and 5 in a 
round scar one and one-half inch diameter scar that was 
also depressed.  There was an evident loss of muscle 
tissues.  There was pain along the upper limb and muscle 
spasm that worsened when he worked with the arm.  Backward 
and forward arm movements were somewhat limited by pain.  
There was no limitation on hand function or elbow motion 
and no signs of nerve injury.  A chest x-ray was negative.  
The diagnosis was residuals of a penetrating gunshot wound 
of the left upper back and thorax.  

In September 1970 the RO granted service connection for 
the residuals of a shell fragment wound to the left 
shoulder with a second rib fracture with a pneumothorax 
and contusion of the lung and assigned a 30 percent rating 
under Diagnostic Codes 5301-5302.

An examination was conducted by VA in February 1987.  At 
that time it was reported that the veteran sustained a 
gunshot wound, which entered through the left shoulder and 
exited through the mid-part of the dorsal spine with a 
fracture of the left third rib.  He had a hemothrorax and 
a pneumothorax.  The evaluation showed that from the 
anterior aspect of the left shoulder above the scapula up 
to the dorsal spine there was a large brownish color, 
cosmetically disfiguring scar, measuring 24 cm long and 1 
cm to 4 cm in width.  The scar was tender to palpation 
with loss of subcutaneous tissue.  There was adherence and 
keloid formation.  This affected the function of the left 
shoulder.  There was swelling of the left shoulder and the 
left trapezius muscle.  There was a deformity of the left 
trapezius muscle with moderate loss of tissue and 
depression.  Range of motion of the left shoulder was 87 
degrees of flexion, 100 degrees of abduction and 35 
degrees of extension.  He lacked 30 degrees to complete 
external rotation.  There was full and complete internal 
rotation of the left shoulder.  There was no instability 
of the left shoulder.  There was tenderness to palpation 
on the left shoulder bursa and scar area.  There was also 
tenderness to palpation, with swelling, on the left 
trapezius area and dorsal paravertebral muscle.  There was 
exquisite pain objectively on all movements of the left 
shoulder.  The diagnoses were residuals of a gunshot wound 
to the left third rib, fracture; left shoulder adhesive 
capsulitis with bursitis and tendonitis; and left 
trapezious and dorsal paravertebral myositis.

A hearing was held at the RO in December 1996.  At that 
time the veteran provided testimony concerning the 
severity of the residuals of the shell fragment wound to 
the left shoulder and his psychiatric disorder and the 
adverse effect these disorders had on his ability to work.  
Testimony was also given by the veteran's mother and Mrs. 
D. I.

A VA chest examination was conducted in February 1997.  
The evaluation showed that the lungs were clear.  Chest x-
ray showed no abnormality.  Pulmonary function tests were 
within the range of normal. The diagnoses were status post 
hem-pneumothorax and lung contusion.

An examination was conducted by VA in April 2002.  At that 
time, it was noted that the veteran was struck by a bullet 
while on the ground.  The bullet entered his left superior 
shoulder and exited near the scapula of his back on the 
left side between the spine and the scapula.  The regional 
muscle was severely affected.  He complained of local 
musculoskelatal problems around the wound and limitation 
of the use of his left shoulder.  He had anterior chest 
wall, lateral shoulder, neck and posterior shoulder pain.  
The pain was of "electric-type" and present on all type of 
movement of the left arm, constantly increasing with the 
use of the arm.  The pain was worse with cold weather or 
when lying on the left side.  He used a left arm sling, as 
needed.  

Range of motion of the left shoulder was 85 degree of 
forward flexion, 100 degrees of abduction, 34 degrees of 
extension, 45 degrees of internal rotation and 90 degrees 
of external rotation.  There was tenderness to palpation 
on the left shoulder, the anterior subacromial area and 
along the scar from the anterior, superior part of the 
scar all the way down to the dorsal part of the scar.  The 
large scar went from the anterior aspect of the left 
shoulder above the clavicle diagonally across the superior 
shoulder to the dorsal spine.  It measured 24 cm by 2 cm 
and was tender to palpation with loss of subcutaneous 
tissue, adherence and keloid formation.  The scar affected 
the function of the left shoulder.  

There was swelling of the left shoulder on the superior 
shoulder and deformity of the left trapezius muscle with 
moderate loss of tissue and depression.  There was pain, 
weakness, lack of endurance following repetitive use of 
the left upper extremity.  Weakness and pain were the 
predominant features.  There was tenderness to palpitation 
at the para-thoracic and left scapular muscles and 
trapezius muscles.  On the dorsal paravertebral muscles 
there was exquisite pain with all movements of the left 
shoulder.  The veteran had asymmetric posture due to the 
left shoulder deformity of the trapezius and rhomboid 
muscles.  The scapular muscles, the rhomboid and trapezius 
muscles, were weak.  The shoulder muscles were easily 
fatigued during resistance.  The diagnoses were residuals 
of gunshot wound of the left shoulder and adhesive 
capsulitis with bursitis and tendonitis, and left 
trapezius and dorsoparavertebral myositis.  The examiner 
stated that the veteran had functional loss due to 
weakness and pain of the left shoulder.  He had loss of 
activities involving his left upper extremity especially 
lifting to shoulder height and above.  He had weakness and 
pain on the scapular muscles secondary to the bullet wound 
injury.  The elbow, wrist and hand had full active range 
of motion and manual muscle strength of 5/5.  The pain was 
believed to significantly limits ability during flare-ups 
when the shoulder was used repeatedly and over a period of 
time.  Muscle group injury was to the trapezius muscles, 
the rhomboid muscles as well as the para-thoracic 
paravertebral muscles.  The bullet injury resulted in 
severe damage to these muscle groups.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various 
disabilities.   

Where entitlement to compensation has already been 
established, and an increase the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or 
overlapping with symptomatology of another condition, it 
may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The rating criteria for muscle group injuries were 
changed, effective July 3, 1997, during the pendency of 
the veteran's appeal.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301- 5329 (38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved). 

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 
provided:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration. History 
and complaint. Service department record of wound of 
slight severity or relatively brief treatment and return 
to duty. Healing with good functional results. No 
consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus. No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or 
of prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue- pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance 
or impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule 
that with strong efforts, antagonistic muscles relax is to 
be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent complaint 
of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing 
of soft parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to faradic current compared with 
the sound side may be present. Visible or measured atrophy 
may or may not be present.  Adaptive contraction of 
opposing group of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area where bone 
is normally protected by muscle, indicates the severe 
type.  Atrophy of muscle groups not included in the track 
of the missile, particularly of the trapezius and serratus 
in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group 
if there is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves. A compound 
comminuted fracture, for example, with muscle damage from 
the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc. The location of foreign bodies may 
establish the extent of penetration and consequent damage. 
It may not be too readily assumed that only one muscle, or 
group of muscles is damaged. A through and through injury, 
with muscle damage, is always at least a moderate injury, 
for each group of muscles damaged. This section is to be 
taken as establishing entitlement to rating of severe 
grade when there is history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile. (emphasis added)

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion, and are, 
in pertinent part, as follows:

(a) Muscle injuries in the same anatomical region, i.e., 
(1) shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of 
the aggregate impairment of function of the extremity. (b) 
Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may 
be combined but not in combination receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle, except with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating 
for unfavorable ankylosis of the scapulohumeral joint. 38 
C.F.R. § 4.55(a), (b). (g) Muscle injury ratings will not 
be combined with peripheral nerve paralysis ratings for 
the same part, unless affecting entirely different 
functions.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle 
damage is minimal;

(b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. 
Simple wound of muscle without debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. (iii) Objective findings. Entrance and (if 
present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular 
binding and scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for Treatment of 
wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph 
(c) of this section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. Muscles swell and 
harden abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following 
are also signs of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
the missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Under the provisions of 38 C.F.R. § 4.55 (effective July 
3, 1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (diagnostic codes 5307 through 5309); 
3 muscle groups for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for the pelvic girdle 
and thigh (diagnostic codes 5313 through 5318); and 5 
muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1) In the case of an ankylosed knee, if Muscle Group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if Muscle Groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated 
to the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the 
case of Muscle Groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25.

Diagnostic Code 5302 provides for the evaluation of injury 
to Muscle Group I. Function: Upward rotation of scapula; 
elevation of arm above shoulder level. Extrinsic muscles 
of shoulder girdle: (1) Trapezius; (2) levator scapulae; 
(3) serratus magnus.  For the minor extremity severe 
disability shall be rated 30 percent.  This is the highest 
rating under this Diagnostic Code.

Diagnostic Code 5302 provides for the evaluation of injury 
to Muscle Group II. Function: Depression of arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm. Extrinsic muscles of 
shoulder girdle: (1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, 
although technically an intrinsic muscle, is included with 
latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  
For the minor extremity a 30 percent rating is provided 
for severe disability.  This is the highest rating under 
this Diagnostic Code.  

Diagnostic Code 5202 contemplates other impairment of the 
humerus.  Diagnostic Code 5202 provides that a 50 percent 
rating is warranted for nonunion of the humerus (false 
flail joint), the minor extremity and a 60 percent is 
warranted for loss of the head of the humerus (flail 
shoulder), the minor extremity.

The VA examination has identified severe injury to two 
Muscle Groups of the shoulder, I and II.  Severe 
disability of either muscle group is rated 30 percent 
disabling for the non-dominate upper extremity.  38 C.F.R. 
§ 4.71a, codes 5301 and 5302.  The regulations outlined 
above dictate that a separate 30 percent rating is not to 
be assigned for each muscle group, but rather the 
predominate muscle group will be elevated on level, from 
moderately severe to severe.  The rating about a 
particular joint is not to exceed the rating for ankylosis 
of that joint at a favorable angle, except for the 
shoulder joint affected by Muscle Groups I and II.  That 
joint may be rated as unfavorable ankylosis.  Unfavorable 
ankylosis of the shoulder joint of the non-dominant upper 
extremity will be rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  This is the 
highest evaluation permitted under this Diagnostic Code.  
Given the functional disability described by the examiner 
who most recently evaluated the veteran's disabilities, it 
is believed that such a rating is in order.  Therefore, 
the veteran's left shoulder gunshot wound residuals to 
Muscle Groups I and II warrants a 40 percent evaluation.  
However, there is no evidence of a flail shoulder or a 
false flail joint.  Diagnostic Code 5202. Thus the Board 
finds that compensation in excess of 40 percent is not 
warranted.

In addition, the recent VA examination showed that there 
was involvement of Muscle Group XX, the muscles of the 
doral spine. 

Diagnostic Code 5320, which provides that disability of 
the cervical and thoracic region of Muscle Group XX 
warrants a 20 percent disability evaluation if is 
moderately severe and a 40 percent evaluation if it is 
severe.

The VA examiner states that there was severe disability of 
the paravertebral muscle group, Muscle Group XX.  This 
disability is separate and distinct from that associated 
with Muscle Groups I and II, which affect the movement of 
the left arm and shoulder.  Therefore, a separate 40 
percent rating is warranted for injury to Muscle Group XX.  
The evidence does not show any involvement of the lumbar 
spine.  Thus a rating in excess of 40 percent rating is 
not warranted.   

Total Rating

The veteran is seeking a total rating on the basis of 
individual unemployables.  Total disability ratings for 
compensation may be assigned where the scheduler rating is 
less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result 
of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  

When these percentage standards are not met, consideration 
may be given to entitlement on an extraschedular basis, 
taking into account such factors as the extent of the 
service-connected disability, and employment and 
educational background.  It must be shown that the 
service-connected disability produces unemployability 
without regard to advancing age.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for a 
generalized anxiety disorder, rated 50 percent disabling; 
chronic active hepatitis C, rated 50 percent disabling; 
residuals of a gunshot wound of the left shoulder, rated 
as 40 percent disabling; residuals of injury of Muscle 
Group XX, evaluated as 40 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; and a third 
rib fracture, status post post-traumatic hemopneumothorax, 
and status post lung contusion, evaluated as 
noncompensable.  The veteran's combined evaluation is 90 
percent.  

In his application for total disability based on 
unemployability received in September 2001, the veteran 
stated that he had work experience as a dispatcher and 
four years of college education.  He last worked in 1997.  

For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
the record must reflect some factor which takes his case 
outside of the norm.  The sole fact that he is unemployed 
or has difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The veteran has significant psychiatric and physical 
disability.  The physical disability is, in turn, divided 
into musculoskelatal impairment associated with his 
gunshot wound residuals and systemic impairment associated 
with his hepatitis.  The major disability associated with 
this gunshot wound residuals has already been discussed in 
this decision.  

Review of the record shows that the most recent 
psychiatric evaluation was conducted by VA in October 
1998.  At that time, objective findings included a 
depressed mood and blunted affect.  His attention, 
concentration and memory were found to be fair.  Insight 
and judgment were fair as well.  He was alert and oriented 
in three spheres and had no hallucinations.  He was not 
suicidal or homicidal.  His speech was clear and coherent, 
but soft.  He exhibited good impulse control  The 
diagnosis was generalized anxiety disorder, with 
hypochondriasis and depressive features.  His GAF score 
was 60.  

The veteran was hospitalized in January 2001 due to a 
major depressive episode and flashbacks from the Vietnam 
War.  On admission, a depressed mood, crying spells, rage, 
suicidal and homicidal ideations were noted.  It was also 
noted that the veteran had a previous history of suicide 
attempts.  Following the course of hospitalization the 
veteran continued to exhibit anxiety, but he no longer had 
suicidal or homicidal ideations.  He also denied 
hallucinations and delusions.  He was in contact with 
reality and had not crying spells, although insight and 
judgment were only fair.  The pertinent diagnosis was 
major depression, recurrent.  

The veteran's hepatitis C was evaluated by VA in April 
2001.  At that time the veteran complained of right upper 
quadrant discomfort that was diffuse and not associated 
with other symptoms.  The liver was enlarged, without 
superficial abdominal veins.  The diagnosis was chronic 
active hepatitis C.  

The veteran has a combination of psychiatric and physical 
disorders.  The physical disorders are divided as well 
between the musculoskelatal gunshot wound residuals and 
the systemic disability associated with his diabetes 
mellitus and hepatitis C.  Thus, the disability is 
considered to be significant enough that it renders the 
veteran unable to obtain or retain substantially gainful 
employment.  Therefore, a total rating is warranted.  


ORDER

A rating of 40 percent for the residuals of a gunshot 
wound of the left shoulder is granted subject to the law 
and regulations governing the payment of monetary 
benefits.  

A 40 percent rating for residuals of a gunshot wound, with 
injury of muscle group XX is granted subject to the law 
and regulations governing the payment of monetary 
benefits.  

A total rating based on individual unemployability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

